COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              PAULA A. POWELL
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1246-13-1                                               PER CURIAM
                                                                                      OCTOBER 22, 2013
              FARM FRESH SUPER MARKET #42708
               AND SUPERVALU, INC.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Paula A. Powell, pro se, on briefs).

                               (Steven H. Theisen; Midkiff, Muncie, & Ross, P.C., on brief), for
                               appellees.


                     Paula A. Powell appeals a decision of the Workers’ Compensation Commission finding

              that Powell had not met her burden of proving that mileage to the Farm Fresh pharmacy, which

              was twenty-one miles away from her house, was a reasonable and necessary expense. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Powell

              v. SUPERVALU, INC., VWC File No. 2325484 (June 18, 2013). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

              in the materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.